DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements IDS that were filed on April 11, 2022 complies with 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.  An initialed copy of the Form 1449 is enclosed herewith.

Response to Amendment
The amendment filed on June 10, 2022 has been entered. Claims 14-23 remain pending in the application. Claim 24 is new.
Applicant’s amendments to the Specification and Drawings have overcome each and every objection previously set forth in the Non-Final Office Action mailed on March 10, 2022.  Applicant’s amendments to the Claims have overcome the 112(b) rejections regarding the term “light” previously set forth in the Non-Final Office Action.  Applicant’s remarks regarding the terms “guillotine” and “and/or” have overcome the 112(b) rejections previously set forth in the Non-Final Office Action.  
	
Response to Arguments
Applicant's arguments filed on June 10, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments with respect to the term “irreversible”, the Examiner asserts that the term “irreversible” means “Not able to be undone or altered” (Oxford dictionary: https://www.lexico.com/en/definition/irreversible). Since the locking means is smashed or broken, this means that it is able to be altered. Examiner sustains the 112(b) rejection of this term. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Regarding Applicant’s arguments with respect to the independent claims 1, 15, and 22 that the claims are novel over Denk (page 5-6 of Applicant’s remarks/arguments), the Examiner contends that claims 1, 15, and 22 were not rejected using Denk alone but the combination of Denk and the other prior art references cited in the non-final office action.
	Regarding Applicant’s arguments with respect to the Guiler reference wherein “…Guiler et al. do not disclose an identification device for animal but an identification device for electric installation… Also does not disclose the features of Applicant's claims that are missing from Denk et. Al…”, the Examiner contends that Denk, the primary reference, teaches an animal identification device and that Guiler was used to show that one of ordinary skill in the art could have modified Denk’s device to have a guillotine for reasons provided in the non-final rejection. 
	Regarding Applicant’s arguments with respect to the Guiler reference wherein “…the person skilled in the art in the fields of ear tag assembly would not have been encouraged to become aware of Guiler et al. There is thus neither suggestion nor motivation for the skilled person to read Guiler et al….”, the Examiner asserts that both Denk and Guiler are in the same field of endeavor or problem solving area, i.e. identification devices, so one of ordinary skill in the art could very well turn to Guiler for a fixing element. Additionally, the Examiner has provided a motivation to combine Denk and Guiler in the non-final office action.
Regarding Applicant’s arguments with respect to the Guiler reference wherein “…according to Denk et al., the tag 7 can readily rotate around the connector 10 (col. 2, 1. 65-66). On the contrary, the identification seal 10 must be retained on a cable so that it cannot slide laterally or rotate on the cable. As a consequence, replacing the tag 7 of Denk et al. with the identification seal 10 of Guiler et al. would frustrate the purpose of Denk et al. (as the identification seal 10 would not be able to rotate around the connector 10)…”, the Examiner contends that while Denk does say that “the tag can readily rotate”, Denk does not explicitly teach that the tag cannot rotate. Thus, Guiler’s fixing element preventing Denk’s tag to rotate does not render Denk’s tag unsatisfactory for its intended purpose.
Regarding Applicant’s arguments with respect to the Guiler reference wherein “…the technique of Guiler et al. is not easily applicable to the groove of amended claim 14… For example, the space requirement of the technique disclosed in Guiler et al. is far from being compatible with the invention or the structure of Denk et al….”, the Examiner contends that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “…the device of Guiler et al. does not appear to be easily removable whereas it is an objective of the guillotine according to a non-limiting , exemplary embodiment of the present application…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding Applicant’s arguments with respect to the Porcher reference wherein “…Porcher et al. do not disclose the implementation of an accessory and is thus not relevant to the novelty or obviousness of Applicant's claims…”, the Examiner contends that Denk, the primary reference, teaches an accessory and that Porcher was used to show that one of ordinary skill in the art could have modified Denk’s device to have a lock for reasons provided in the non-final rejection.
Regarding Applicant’s arguments with respect to the Porcher reference wherein “…if Denk et al. and Porcher et al. were combined, the plug 12' of Porcher et al. would only be used to close the opening of the female part, when the shoulder 25 of the fastener 20 engages the shoulder 30 of the connector 10. However, such plug 12' would not lock the accessory on the female part…”, the Examiner contends that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).
Regarding Applicant’s arguments with respect to the Hagen reference wherein “…Hagen et al. does not disclose a female part that implements an accessory and is thus not relevant to the novelty of the claims… Applicant does not share the interpretation in the Office Action since the collar ring hole 110 is intended to cooperate with the pet's collar, and not with the head of a female portion of an identification device… element 114 is not intended to hold in position/attach an accessory to a female portion of the identification device… Even if the shapes of the opening 110,114 in Figures 7D look similar to the complementary attachment elements of the invention does not allow the functions to be considered the same… Hagen et al. does not describe such a feature… even if one attempted to implement the teachings of Hagen et al. on the device of Denk et al., one would not result in the invention as claimed in (amended) claim 18 since the device would not have a similar complementary fixing element…”, the Examiner contends that Applicant’s arguments are based on the premise that Hagen alone was used to reject the claims. However, Denk, the primary reference, already teaches an animal ear tag having a female part and an accessory and Hagen was used to show that one of ordinary skill in the art could have modified Denk’s device to have a complementary fixing element in the form of an aperture communicating with an opening for the reasons provided in the non-final rejection.
Regarding Applicant’s arguments with respect to claim 24, the Examiner contends that this is a new claim and was not considered in the rejections of the non-final office action using the references set forth in that office action. A rejection of this new claim is presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “irreversible” in claims 17 and 21 is a relative term which renders the claims indefinite. Irreversible is a relative term, particularly because virtually anything can be altered. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Denk et al. (US 4721064 A), hereinafter Denk, in view of Guiler et al. (US 4782613 A), hereinafter Guiler, and Porcher et al. (FR 2487634 A1), hereinafter Porcher.
Claim 14, Denk teaches a system (Fig. 7 shows a system) comprising:
a female part of an identification device for an animal (Fig. 3, 5-7, 9 show a female part 10 of an animal identification device), said female part comprising a head (Fig. 5-7, 9 show a head 11) having an internal receiving cavity capable of receiving a tip of a male part of the identification device (Fig, 5-6, 9 show an internal cavity capable of receiving a tip of a male part of the identification device; col. 3, lines 9-12), said female part also comprising at least one element for fixing an accessory onto an exterior face of said head, said at least one fixing element being in the form of at least one groove (Fig. 5-6, 9 show a groove bounded by shoulder 13 and back plate 15); and
an accessory configured to cooperate with said female part (Fig. 1-2, 7-10 show an accessory 1), the accessory comprising at least one opening through which the head of the female part is designed to be inserted (Fig. 1-2, 7-10 show the accessory 1 has an opening 7 through which the head of the female part 10 is designed to be inserted).
Denk fails to disclose an accessory with a complementary fixing element in the form of a guillotine. However, Guiler discloses an identification device comprising a complementary fixing element (Fig. 1-5 show a fixing element 10 capable of cooperating with at least one groove); wherein said complementary fixing element is in the form of a guillotine (Fig. 1-5 show a guillotine capable of fitting tightly around a groove, i.e. 28 can be positioned around the groove disclosed in Denk.
Note: Examiner has interpreted “guillotine” to be “a movable wall”. “Wall” is defined as “A thing perceived as a protective or restrictive barrier” [Oxford dictionary: https://www.lexico.com/en/definition/wall]. Guiler’s fixing element 10 acts a restrictive barrier to prevent rotation of the identification device).
Denk and Guiler are both considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. identification devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk to incorporate the teachings of Guiler to have an accessory with a complementary fixing element in the form of a guillotine because this prevents longitudinal and rotary movement of an accessory (Guiler, col. 1, lines 35-42).
Neither Denk nor Guiler disclose a lock on the accessory or the female part of the identification device. However, Porcher discloses an animal ear tag (see Fig. 1-3) having a female part (ref. 1A) wherein at least one of said female part or said accessory comprises a lock for locking said accessory onto said female part (Fig. 3 shows a lock 12’ attached to the female part of the identification device).
Denk, Guiler, and Porcher are all considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. identification devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk in view of Guiler to incorporate the teachings of Porcher to add a lock onto the female part of the identification device to further secure the accessory to the device and prevent it from falling off.
Claim 15, Denk further teaches wherein said head has a substantially cylindrical portion (Fig. 5-7, 9 show the head has a substantially cylindrical portion) and said groove extends over at least a portion of a circular section of said substantially cylindrical portion (Fig. 5-7, 9 show the groove extends over at least a portion of a circular section of said substantially cylindrical portion).
Claim 16, Denk further teaches wherein said accessory is fixed in a reversible manner onto said female part (The accessory 1 of Denk is able to be reversibly fixed, i.e. either side of the tag can be face outside [away from the animal’s ear], onto the female part).
Claim 17 (as best understood), Denk further teaches wherein said accessory is fixed in an irreversible manner onto said female part (The accessory 1 of Denk can be fixed irreversibly onto the female part, i.e. with the beads 2 and 3 facing outside).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Denk et al. (US 4721064 A), hereinafter Denk, in view of Hagen et al. (US 8413357 B1), hereinafter Hagen.
Claim 22, Denk teaches a method for identifying an animal (col. 3, lines 9-12; col. 5, lines 19-20) comprising successively:
placing onto said animal an identification device (col. 3, lines 9-12) comprising:
	a male part (Fig. 11-12 show the male part 20); and
a female part (Fig. 3, 5-7, 9 show a female part 10) comprising a head (Fig. 5-7, 9 show a head 11) having an internal receiving cavity capable of receiving a tip of the male part (Fig, 5-6, 9 show an internal cavity capable of receiving a tip 24 of the male part; col. 3, lines 9-12), said female part also comprising at least one element for fixing an accessory onto an exterior face of said head, said at least one fixing element being in the form of at least one groove (Fig. 5-6, 9 show a groove bounded by shoulder 13 and back plate 15); and
fixing onto said female part at least one accessory configured to cooperate with said female part (Fig. 1-2, 7-10 show an accessory 1 configured to cooperate with the female part 10; col. 5, lines 19-20), the accessory comprising at least one opening through which the head of the female part is designed to be inserted (Fig. 1-2, 7-10 show the accessory 1 has an opening 7 through which the head of the female part 10 is designed to be inserted).
Denk fails to disclose an accessory with a complementary fixing element in the form of a guillotine or a light communicating with the opening. However, Hagen discloses an identification accessory (see Fig. 7A-7C) comprising a complementary fixing element (ref. 110) capable of cooperating with said at least one groove (Fig. 7A-7D show a fixing element 110 capable of cooperating with said at least one groove for joining said accessory to said female part), wherein said complementary fixing element is in the form of:
an aperture communicating with said opening (Fig. 7A-7D show a fixing element in the form of an aperture 110 communicating with an opening 114), said aperture having a diameter greater than the diameter of said opening so as to form a clip for fixing the accessory onto said female part (Fig. 7A-7D show the diameter of the aperture 110 is greater than the diameter of the opening 114, which forms a clip).
Denk and Hagen are both considered analogous to the claimed invention because they are in the same field of endeavor, i.e. animal identification devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk to incorporate the teachings of Hagen to have an accessory (Denk, 1) with a complementary fixing element in the form of an aperture (Hagen, 110) communicating with an opening (Denk, 7); more specifically, the aperture would be placed right below the opening in the middle of the accessory. The motivation would have been because this type of fixing means is well-known to allow for easy attachment and removal of accessories.

Claims 18-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Denk et al. (US 4721064 A), hereinafter Denk, in view of Hagen et al. (US 8413357 B1), hereinafter Hagen, and Porcher et al. (FR 2487634 A1), hereinafter Porcher.
Claim 18, Denk teaches a system (Fig. 7 shows a system) comprising:
a female part of an identification device for an animal (Fig. 3, 5-7, 9 show a female part 10 of an animal identification device), said female part comprising a head (Fig. 5-7, 9 show a head 11) having an internal receiving cavity capable of receiving a tip of a male part of the identification device (Fig, 5-6, 9 show an internal cavity capable of receiving a tip of a male part of the identification device; col. 3, lines 9-12), said female part also comprising at least one element for fixing an accessory onto an exterior face of said head, said at least one fixing element being in the form of at least one groove (Fig. 5-6, 9 show a groove bounded by shoulder 13 and back plate 15); and
an accessory configured to cooperate with said female part (Fig. 1-2, 7-10 show an accessory 1), the accessory comprising at least one opening in which the groove of the female part is designed to be received (Fig. 1 shows the accessory 1 has an opening 7; Fig. 7-10 show the groove [groove bounded by shoulder 13 and back plate 15] of the female part 10 is received in the opening 7 of the accessory 1).
Denk fails to disclose an accessory with a complementary fixing element in the form of an aperture communicating with the opening. However, Hagen discloses an identification accessory (see Fig. 7A-7C) comprising a complementary fixing element (ref. 110);
wherein said complementary fixing element is in the form of an aperture communicating with said opening (Fig. 7A-7D show a fixing element in the form of an aperture 110 communicating with an opening 114), said aperture having a diameter greater than the diameter of said opening (Fig. 7A-7D show the diameter of the aperture 110 is greater than the diameter of the opening 114) such that an intersection between the opening and the aperture forms two lugs located face-to-face (Fig. 7D shows two lugs located face-to-face; see annotated Fig. 7D. Note: Examiner has interpreted “lug” to mean “A projection on an object by which it may be carried or fixed in place.” [Oxford dictionary: https://www.lexico.com/en/definition/lug]) which enables the accessory to clip for fixing the accessory (The structure of the opening 114 and aperture 110 forms a clip).

    PNG
    media_image1.png
    396
    447
    media_image1.png
    Greyscale

It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk to incorporate the teachings of Hagen to have an accessory (Denk, 1) with a complementary fixing element in the form of an aperture (Hagen, 110) communicating with an opening (Denk, 7); more specifically, the aperture would be placed right below the opening in the middle of the accessory. The motivation would have been because this type of fixing means is well-known to allow for easy attachment and removal of accessories.
Neither Denk nor Hagen disclose a lock on the accessory or the female part of the identification device. However, Porcher discloses an animal ear tag (see Fig. 1-3) having a female part (ref. 1A)  wherein at least said female part or said accessory comprises a lock for locking said accessory onto said female part (Fig. 3 shows a lock 12’ attached to the female part of the identification device).
Denk, Hagen, and Porcher are all considered analogous to the claimed invention because they are in the same field of endeavor, i.e. animal identification devices. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denk in view of Hagen to incorporate the teachings of Porcher to add a lock onto the female part of the identification device to further secure the accessory to the device and prevent it from falling off.
Claim 19, Denk further teaches wherein said head has a substantially cylindrical portion (Fig. 5-7, 9 show the head has a substantially cylindrical portion) and said groove extends over at least a portion of a circular section of said substantially cylindrical portion (Fig. 5-7, 9 show the groove extends over at least a portion of a circular section of said substantially cylindrical portion).
Claim 20, Denk further teaches wherein said accessory is fixed in a reversible manner onto said female part (The accessory 1 of Denk is able to be reversibly fixed, i.e. either side of the tag can be face outside [away from the animal’s ear], onto the female part).
Claim 21 (as best understood), Denk further teaches wherein said accessory is fixed in an irreversible manner onto said female part (The accessory 1 of Denk can be fixed irreversibly onto the female part, i.e. with the beads 2 and 3 facing outside).
Claim 23, Denk as modified teaches wherein at least said female part or said accessory comprises a lock for locking said accessory onto said female part (Fig. 3 shows a lock 12’ attached to the female part of the identification device), and the method comprises locking said at least one accessory onto said female part (the lock is used to lock the accessory onto the female part to secure the accessory to the device and prevent it from falling off).
Claim 24, Denk as modified teaches wherein said accessory has a symmetrical shape with respect to an axis passing through the center of said opening and of said aperture (Denk’s opening 7 right underneath Hagen’s aperture in the middle of Denk’s accessory 1 will have a symmetrical shape with respect to an axis passing through the center of the opening and aperture).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rahn (US 5725261 A) discloses an animal identification device comprising of a male part, a female part, and an accessory. The female part has a cylindrical head and a groove on the head; the accessory is attached to the groove. However, it does not disclose a lock on the female part or the accessory.
Haar et al. (US 20030121188 A1) an animal identification tag having a female part, a male part, an accessory and a lock. However, it does not disclose a complementary fixing element in the form of a guillotine or an aperture in communication with an opening.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631